Detailed Office Action
The communication dated 2/10/2022 has been entered.
Claim 1 has been amended.  Claim 2 has been canceled.  Claims 1-10 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to arguments and Amendments
In light of filing a TD the ODP rejections have been withdrawn.
In light of amendment the Examiner withdraws the 102(a)(1) rejection towards GLAZER.
In light of amendment the Examiner withdraws the 103(a) rejection towards KONISHI alone.
KONISHI in view of JARNMARK
The Examiner maintains the KONISHI in view of JARNMARK rejections.
Applicant argues that the processes of KONISHI and JARNMARK are not common.  Applicant argues that KONISHI is to recycling used absorbent articles and JARMARK is to producing paper.
	The examiner disagrees both process are related to treating pulp fibers with ozone.  JARMARK disclose the type of vessel that can be used for ozone treatment. KONISHI is specific that no limitations of how the fibers are treated with ozone [pg. 17 lines 24-25].
Applicant argues that KONISH dissolves SAP while JARNMARK sterilizes and bleaches pulp.
According to KONISHI the process of KONISH also sterilizes and bleaches the pulp in addition to dissolving SAP [KONISHI also detoxifies (sterilizes) and bleaches the pulp [pg. 18 lines 17-18].   Furthermore, the instant invention recognizes that ozone also performs bleaching and sterilization [0010].  Therefore KONISHI, JARNMARK, and the instant invention are all the same field of endeavor ozone treatment of pulp fibers.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3 the dependency is wrong and should be dependent on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/190140A1 KONISHI et al., hereinafter KONISHI, in view of U.S. 2009/0277598 JARNMARK et al., hereinafter JARNMARK.
As for claim 1, 3, 5, 6, 8, and 9, KONISHI discloses treating a sanitary pulp which contains superabsorbent and pulp fibers [abstract].  KONISHI discloses acidic treatment of the sanitary material [pg. 5 lines 3-8].  KONISHI discloses that the pulp fibers are at least partially degraded [pg. 8 lines 30-34] and a portion of the pulp fibers are recovered/separated.    The degradation treatment treats the pulp with an acidic solution which inactivates the water absorption properties of the SAP [pg. 9 lines 9-13].  KONISHI separates the pulp from the front and back backing [pg. 14 lines 15-16].  The pulp fiber still comprise at least some superabsorbent polymers [pg. 14 lines 20-25].  The pulp fibers are treated with ozone [pg. 5 lines 6-10].  KONISHI discloses the ozone treatment degrades the remaining superabsorbent polymers [pg. 15 lines 21-33].

While KONISHI discloses a tank, KONISHI does not explicitly disclose that the tank is a continuous process with new pulp flowing in and treated pulp flowing out.  However, it is prima facie obvious to make a process continuous absent evidence of unexpected results [see e.g. MPEP 2144.04 (V)(E)].  A continuous process requires a flow in and a flow out.  The act of making the process continuous does not disclose the specific vessel type used.  
JARNMARK discloses a vessel that continuously feeds pulp (11) [0044] to the top of the vessel (12) and feeds out treated pulp from the bottom of the vessel (13) [Figure 2].  The vessel is continuous as the liquid volume flows through the vessel [0045] and is connected to a continuous papermaking process.  JARNMARK discloses that ozone (24) is fed to the bottom of the vessel and bubbles (25) through the pulp to treat the pulp therein [Figure 2, 0045].
At the time of the invention it would be obvious to substitute the pulp ozone treatment vessel of JARNMARK for the pulp ozone treatment vessel of KONISHI.  The person of ordinary skill in the art would expect success as the vessel can treat pulp and can use ozone, both requirements of KONISHI and there are no limitations of how the fibers are treated with ozone [pg. 17 lines 24-25].  Further, the vessel of JARNMARK has the advantage of good mixing [0045].
As for claim 4, JARNMARK discloses the bubbles are as small as possible which the examiner interprets as nanobubbles [0045]

As for claim 10, KONISHI discloses “a treatment tank”.  In patent parlance “a” means one or more [pg. 17 line 28].  At the time of the invention it would be obvious to have two ozone treatment vessels in series.  The person of ordinary skill in the art would expect the second treatment to further purify the cellulose and break down the remaining SAP particles.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748